Judge COATS,
concurring.
I agree that this Court has jurisdiction to review Mund's sentence appeal. But I see no reason to invalidate AS 12.55.120(e) We should construe AS 12.55.120(e) and Appellate Rule 215(a) harmoniously if possible,1 and I believe the statute can be reconciled with the rule.
When the Alaska Legislature enacted AS 12.55.120(e), it sought to amend the procedure set out in Appellate Rule 215(a). From my review of the legislative history, it appears that the legislature concluded that, when a court imposes a sentence within the presumptive range for a criminal offense, it is highly unlikely the defendant will be sue-cessful in appealing the sentence as excessive. The legislature reasoned that it would be a better use of judicial resources to give appellate courts discretion to review such sentences through a petition for review, rather than to require appellate courts to review these sentences as a matter of right.
This intent is reflected in the language of AS 12.55.120(e), which provides that a sentence within the presumptive range may not be appealed as excessive to the court of appeals, but "may be reviewed by an appellate court on the ground that it is excessive through a petition filed under rules adopted by the supreme court." The legislature adopted this language in response to testimony by an administrative attorney for the Alaska Court System. The attorney testified that he favored this language because it would allow the court of appeals, which has more expertise in criminal matters, to conduct the discretionary sentence review. -It is therefore apparent that the legislature anticipated that discretionary review of such sentences would be performed by the court of appeals-though the supreme court would establish the procedural rules under which this jurisdiction would be exercised.
Appellate Rule 215(a) allows a defendant to appeal any felony sentence in excess of two years of unsuspended imprisonment to the court of appeals, unless the sentence was imposed as part of a plea bargain.2 The legislature has the authority to change this rule with a two-thirds vote of the members elected to each house, under the procedures specified in Leege v. Martin.3 Because it has not done so, the legislature has given no direct indication that it intended to override the supreme court's authority in this area.
It therefore appears to me that this Court is obligated to follow Appellate Rule 215(a) by continuing to review any felony sentence in excess of two years that is not imposed as part of a plea agreement, even if the sentence is within the presumptive range-at least until the supreme court grants this Court authority to review such sentences as discretionary petitions for review.

. Nelson v. Anchorage, 267 P.3d 636, 642 (Alaska 2011).


. Alaska Rules of Appellate Procedure, Rule 215(a)(1), (4).


. 379 P.2d 447, 450-51 (Alaska 1963).